UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7565


JOHN BACCUS, a/k/a John Baccus Roosevelt,

                     Plaintiff - Appellant,

              v.

THE STATE OF SOUTH CAROLINA CRIMINAL JUSTICE SYSTEM; PRISON
KEEPER BRIAN P. STIRLING; WARDEN SCOTT LEWIS; C. EARLEY; SUSAN
DUFFY; J. BENNETT; K. CONRAD; B. JACOBS; TAMARA CONWELL;
PRESTON JOHNSON,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
David C. Norton, District Judge. (9:19-cv-02919-DCN)


Submitted: October 15, 2021                                       Decided: January 5, 2022


Before NIEMEYER and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


John Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Baccus appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing without prejudice Baccus’ 42 U.S.C. § 1983 complaint for

failure to comply with a court order. * See Fed. R. Civ. P. 41(b). We previously remanded

to the district court for a determination of whether Baccus satisfied the requirements of

Fed. R. App. P. 4(a)(6). Baccus v. S.C. Crim. Just. Sys., 832 F. App’x 202 (4th Cir. 2020)

(No. 20-7565). The district court reissued its order to reopen the appeal period, and the

case has returned to us for further consideration. We vacate and remand for further

proceedings.

       We review a district court’s dismissal for failure to comply with a court order for

abuse of discretion. Attkisson v. Holder, 925 F.3d 606, 620 (4th Cir. 2019). “A district

court abuses its discretion when it (1) acts arbitrarily, as if neither by rule nor discretion,

(2) fails to adequately take into account judicially recognized factors constraining its

exercise of discretion, or (3) rests its decision on erroneous factual or legal premises.”

United States v. Steele, 897 F.3d 606, 609 (4th Cir. 2018) (internal quotation marks

omitted). Baccus filed an (untimely) amended complaint and service of process forms, but

the district court did not consider the amended complaint and service forms (PACER entry



       *
         Because the defect identified by the district court—failure to comply with a court
order—is “unrelated to the contents of the pleadings,” we conclude that the district court’s
order is final and appealable. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624
(4th Cir. 2015), abrogated in part on other grounds by Bing v. Brivo Sys., LLC, 959 F.3d
605, 611-12 (4th Cir. 2020 (discussing factors this court considers in determining whether
order is final and appealable), cert. denied, 141 S. Ct. 1376 (2021).

                                              2
No. 29), in its de novo review of the record mentioning only its earlier receipt of objections

to the magistrate’s report (PACER entry No. 27). Because the district court’s dismissal

rested on an erroneous factual premise, we vacate the district court’s order and remand for

further proceedings. We express no view on the merits of the claims raised in the amended

complaint. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                              3